      Case 1:20-cv-06214-PGG-KHP Document 21 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               2/5/2021
 CARLOS RIVERA,

                                Plaintiff,                             ORDER

                    -against-                                 20-cv-6214 (PGG) (KHP)

 JOSE L. SOLANO,

                                Defendant.

KATHARINE H. PARKER, United States Magistrate Judge

       In light of the parties’ representation that they have settled this matter, all pending

deadlines are hereby adjourned sine die. It is further ordered that this action will be dismissed

without costs (including attorneys’ fees) to either party on Tuesday, March 8, 2021, unless

before that date one or more of the parties files a letter with the Court requesting that the

action not be dismissed and stating the reasons why the Court should retain jurisdiction over

this action in light of the parties’ settlement. To be clear, any request that the action not be

dismissed must be filed on or before March 8, 2021; any request filed thereafter may be denied

solely on that basis.


SO ORDERED.

Dated: New York, New York
       February 5, 2021


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
